DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US Patent Publication No 2017/0044078 A1) as evidenced by Mosaic (MicroEssentials SZ, 2009/2011), The Berkey (2020), Crop Nutrition (2020) and Chemical Book (1998) and further in view of Brown et al. (University of Idaho, 2010).

In regard to claims 1 and 4, McLaughlin et al. is directed to a water-soluble [Mosaic, Page 5, Section 9] fertilizer composition (e.g. MicroEssentials SZ) [Paragraph 0071], comprising: a plant nutrient comprising a nitrogen and phosphorus compound (e.g. ammonium phosphate) [Mosaic, Section 1]; and an inorganic acidic compound free of phosphorus (e.g. sulfuric acid) [Paragraph 0071], wherein the inorganic acid compound is the sole component in the coating composition (e.g. coating comprises 100 wt.% inorganic acid) [Paragraph 0071-0074].

McLaughlin et al. does not explicitly teach the claimed solubility 200 g/L in water at room temperature with a pH of 7.8.

MicroEssentials SZ exhibits 80-90% solubility at 328 g/L in water at room temperature [Mosaic, Page 4]. While the MicroEssentials SZ reference does not specify the pH of the water involved in these solubility tests, The Berkey reference discloses tap water varies in pH but is typically about 7.5 and in the absence of any teaching otherwise, one of skill in the art would expect solubility values to be calculated at a water pH consistent with standard tap water within the claimed value 7.8 (e.g. ~ about 7.5). McLaughlin discloses MAP or DAP fertilizer compositions [Paragraph 0062] with MicroEssentials SZ being an exemplary fertilizer. MicroEssentials SZ is monoammonium phosphate with sulfur and zinc [Mosaic, Page 1]. Monoammonium phosphate has a water solubility at room temperature of 370 g/L [Crop Nutrition, Page 1) and the inorganic acidic coating (e.g. sulfuric acid) [McLaughlin, Paragraph 0071-0074] 

Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a completely dissolvable composition comprising the fertilizer granule described by McLaughlin et al. by the use of an acidic coating. One of ordinary skill in the art would have been motivated to do so because the acidic solution protects the micronutrient Zn component from precipitation or from forming water insoluble salts through a mechanism comprising, in part, the chelation of Zn [Paragraph 0060].

McLaughlin et al. does not explicitly teach a plant nutrient comprising one or more compounds comprising potassium. However, the reference discloses a plant nutrient comprising a combination of a nitrogen compound, a phosphorus compound and a potassium compound (e.g. N-P-K compound fertilizer) [Paragraph 0043]. Corn crops require adequate potassium for optimum grows and fertilizer potassium rates can be determined based on soil tests [Brown, Page 7, Paragraph 1].



In regard to claim 2, McLaughlin describes a plant nutrient comprising a nitrogen compound, a potassium compound [Paragraph 0043], an additional nutrient compound, trace element [Paragraph 0044], or a combination thereof.

In regard to claim 3, McLaughlin et al. disclose a fertilizer granule including additional secondary nutrients such as magnesium [Paragraph 0044].

In regard to claims 5-6, McLaughlin et al. teaches an inorganic acidic compound free of phosphorus wherein the inorganic acidic compound has a pKa less than 0 (e.g. sulfuric acid, nitric acid) [Paragraph 0048].

In regard to claim 7, McLaughlin et al. disclose an acidic solution added in an amount of about 0.1 to about 10.0 wt. %, preferably 0.1 to about 5.0 wt. % of the total weight of the fertilizer granule [Paragraph 0054]. This value overlaps with the claimed ranged and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In 

In regard to claims 17-18, McLaughlin et al. is directed to a water-soluble [Mosaic, Page 5, Section 9] fertilizer composition comprising:
a fertilizer granule (e.g. MicroEssentials SZ) [Paragraph 0071] comprising a plant nutrient (e.g. ammonium phosphate) [Mosaic, Section 1] and a coating disposed on the fertilizer granule comprising sulfuric acid [Paragraph 0071], wherein the inorganic acid compound is the sole component in the coating composition (e.g. coating comprises 100 wt.% inorganic acid) [Paragraph 0071-0074].

McLaughlin et al. does not explicitly teach the claimed solubility 200 g/L in water at room temperature with a pH greater than or equal to 7.

MicroEssentials SZ exhibits 80-90% solubility at 328 g/L in water at room temperature [Mosaic, Page 4]. While the MicroEssentials SZ reference does not specify the pH of the water involved in these solubility tests, The Berkey reference discloses tap water varies in pH but is typically about 7.5 and in the absence of any teaching otherwise, one of skill in the art would expect solubility values to be calculated at a water pH consistent with standard tap water within the claimed value 7.8 (e.g. ~ about 7.5). McLaughlin discloses MAP or DAP fertilizer compositions [Paragraph 0062] with MicroEssentials SZ being an exemplary fertilizer. MicroEssentials SZ is monoammonium phosphate with sulfur and zinc [Mosaic, Page 1]. Monoammonium phosphate has a water solubility at room temperature of 370 g/L [Crop Nutrition, Page 1) and the inorganic acidic coating (e.g. sulfuric acid) [McLaughlin, Paragraph 0071-0074] is completely soluble and miscible in water [Chemical Book, Page 1]. The Mosaic reference teaches 80-90% solubility at higher amounts than claimed (e.g. 328 g/L vs 200 g/L as claimed). Furthermore, the 

Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a completely dissolvable composition comprising the fertilizer granule described by McLaughlin et al. by the use of an acidic coating. One of ordinary skill in the art would have been motivated to do so because the acidic solution protects the micronutrient Zn component from precipitation or from forming water insoluble salts through a mechanism comprising, in part, the chelation of Zn [Paragraph 0060].

McLaughlin et al. does not explicitly teach a plant nutrient comprising one or more compounds comprising potassium. However, the reference discloses a plant nutrient comprising a combination of a nitrogen compound, a phosphorus compound and a potassium compound (e.g. N-P-K compound fertilizer) [Paragraph 0043]. Corn crops require adequate potassium for optimum grows and fertilizer potassium rates can be determined based on soil tests [Brown, Page 7, Paragraph 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a potassium-containing compound such as fully-soluble potassium sulfate or potassium chloride as described by Brown within the coated fertilizer nutrient composition of the McLaughlin reference. One of ordinary skill in the art would have been motivated to do so because 

In regard to claim 18, McLaughlin et al. teach a plant nutrient comprising a combination of a nitrogen compound, a phosphorus compound and a potassium compound (e.g. N-P-K compound fertilizer) [Paragraph 0043]. 

In regard to claim 19, McLaughlin et al. disclose a fertilizer composition wherein the coating comprises sulfuric acid [Paragraph 0071].

In regard to claim 20, McLaughlin et al. disclose an acidic solution added in an amount of about 0.1 to about 10.0 wt. %, preferably 0.1 to about 5.0 wt. % of the total weight of the fertilizer granule [Paragraph 0054]. This value overlaps with the claimed ranged and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claim 21, the McLaughlin reference does not explicitly disclose the storage stability of the composition. However, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. The inherent and/or obvious disclose of McLaughlin is to a soluble composition. See the above reasoning in the rejection of claim 17.
Response to Arguments
The rejection of claims 1-7 and 17-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claims.

The rejection of claims 4 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant argues (Pg. 7) MicroEssentials SZ with a sulfuric acid coating is not taught to contain a potassium plant nutrient. This argument is not persuasive. McLaughlin discloses a plant nutrient comprising a combination of a nitrogen compound, a phosphorus compound and a potassium compound (e.g. N-P-K compound fertilizer) [Paragraph 0043]. McLaughlin further describes treatment of corn with the sulfuric acid coated MESZ [Paragraph 0084] and including a potassium macronutrient compound within the prior art composition is standard practice. Motivation for doing so is described by Brown which teaches that corn crops require adequate potassium for optimum grows and fertilizer potassium rates can be determined based on soil tests [Brown, Page 7, Paragraph 1].

Applicant argues (Pg. 8) that the prior art references do not teach the solubility characteristic recited in amended claims 1 and claim 17. Although the McLaughlin reference does not explicitly disclose the solubility measurement at the claimed pH, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. The inherent and/or obvious disclose of McLaughlin is to a soluble composition. See the above reasoning in the rejection of claim 1 or claim 17. Furthermore, reporting solubility characteristics in water at the claimed pH value (7.8) is a standard practice. The Berkey reference discloses tap water varies in pH but is typically about 7.5 and in 

Applicant argues (Pgs. 9-10) the prior art references do not disclose wherein the composition is “stable as a free flowing composition for at least one year” (claim 21). First, it is noted Applicant’s specification as originally filed does not have support for this limitation and thus the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. This limitation is considered inherent in view of the teachings of the prior art. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. The inherent and/or obvious disclose of McLaughlin is to a soluble composition. See the above reasoning in the rejection of claim 17.

Applicant argues (Pg. 10) the declaration under 37 CFR 1.132 filed 04/29/2021 confirms the prior art references teach away from the claimed invention. As previously addressed in the 05/18/2021 reply, Applicant does not distinguish the claimed fertilizer composition from the prior art composition. Applicant asserted no discovery beyond what was known in the art. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. [MPEP 2145]. In this case, the tendency to agglomerate does not affect the basic and novel characteristics of the claimed invention (e.g. a fertilizer composition).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 28, 2022